Citation Nr: 0722430	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for residuals of right 
eye trauma.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal. 

In May 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  


FINDINGS OF FACT

1.  A chronic cervical spine disability, to include 
degenerative changes, is not shown to have been present 
during the veteran's military service or until many years 
thereafter, and is not shown to be related to any incident of 
such service.

2.  Service medical records show one assessment of mechanical 
low back pain, which appears to have resolved with treatment.  
A chronic lumbar spine disability, to include degenerative 
changes, is not shown to have been present during the 
veteran's military service or until many years thereafter, 
and is not shown to be related to any incident of such 
service.

3.  Service medical records show a laceration to the lower 
eyelid of the right eye, but there is no current right eye 
pathology related to such in-service injury.

4.  Medical evidence fails to show that the veteran currently 
has a bilateral leg disability.  

5.  Medical evidence shows no relationship between the 
veteran's chronic headaches and service. 


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by service, and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A chronic lumbar spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A right eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).

4.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

5.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in April 2003, May 2003, July 2003, 
January 2004, and May 2005 letters.   Collectively, these 
letters informed the veteran to send any pertinent evidence 
in his possession to VA, informed him of the evidence 
required to substantiate the claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf. Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains service medical 
records from Fort Ord, a hearing transcript, treatise 
articles, records from the VA Outpatient Clinic in Sarasota, 
VA Medical Center in Bay Pines, as well as private medical 
evidence from Dr. Hicklin, Dr. Gailirinas, North Dallas Rehab 
& Wellness, Dr. Magdovitz (July 2003 statement) , and Aetna 
Heath Insurance Company.  All obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.  He has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Disabilities of the Cervical Spine, Lumbar Spine, and 
Bilateral Leg

The veteran asserts that he is entitled to service connection 
for disabilities of the cervical spine, lumbar spine and 
bilateral leg.  He indicates that he developed such 
disabilities as a result of carrying a heavy rucksack and 
radio operation equipment on long marches and slow runs.  

Medical evidence of records confirms current diagnoses of 
degenerative changes of both the cervical and lumbar spine.  
However, there is no competent evidence of chronic cervical 
and lumbar spine disabilities during service.  Service 
medical records are negative for complaints, treatment, or 
diagnosis pertinent to the cervical spine.  Service medical 
records show a September 1992 assessment of mechanical low 
back pain, however, it appears to have been acute and 
transitory; resolving without residual disability, as no 
follow-up treatment was noted in service. 

There is also no evidence of any cervical or lumbar spine 
treatment for approximately five years following the 
veteran's discharge from service.  The first post-service 
objective evidence showing chronic cervical and lumbar spine 
disabilities is a private treatment record dated in December 
1997 (see Dr. Gailirinas December 1997 record).  The December 
1997 record notes that the onset was approximately four 
months ago, the day after weight lifting.  The veteran 
complained of low back pain and neck pain.  At that time, the 
veteran was diagnosed with disc narrowing of the cervical and 
lumbar spine.  

The veteran was later diagnosed as having degenerative 
changes of the lumbar spine in an MRI report dated in August 
2005.  As this was not diagnosed within one year, the veteran 
is not entitled to service connection on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (2006).   

The Board also finds that there is no competent evidence 
relating the veteran's current cervical and lumbar spine 
disabilities to his period of military service.  The Board 
acknowledges a July 2003 private statement provided by Dr. 
Hicklin, in which he states that "[a]fter reviewing the 
file, which has minimal records as the patient has only been 
seen twice, it is my opinion that there is reasonable medical 
probability that his present condition is the result of 
injuries sustained while performing military duties."  The 
physician further stated that the spinal injuries, both 
cervical and lumbar, were incurred while training for 
military service, in pertinent part.  Notwithstanding, the 
Board finds this opinion to be of no probative value.  The 
private physician did not cite to medical evidence from 
service that relates the veteran's current cervical and 
lumbar spine disabilities to in-service training.  While the 
physician noted that the cervical and lumbar spine 
disabilities were likely related to military training, he was 
unable to relate them to any specific injury in service.  As 
noted, no chronic disability of the spine was noted in the 
service medical records.  In short, the physician's opinion 
is not supported by the record.    

Given that there is no evidence of back problems until 
approximately five years post-service, any opinion relating 
current cervical and lumbar spine disabilities to service 
would be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  Consequently, the Board declines 
to obtain a medical nexus opinion.  Even though the veteran 
has current cervical and lumbar spine disabilities, there is 
no true indication that these disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).

The veteran also asserts that he is entitled to service 
connection for a bilateral leg disability, which he 
apparently refers to as numbness of the legs.  However, the 
Board has reviewed all evidence of record, to include VA and 
private medical evidence, and finds no diagnosis of a 
bilateral leg disability.  The Board notes that numbness and 
weakness of the legs are not considered disabilities, but 
rather, symptoms apparently associated with the veteran's 
lumbar spine disability.  The Board has already determined, 
herein, that service connection for lumbar spine disability 
is not warranted.  Thus, it necessarily follows that service 
connection for a bilateral leg disability, secondary to 
lumbar spine disability, must also be denied.  See 38 C.F.R. 
§ 3.310 (2006).  

The Board acknowledges the veteran's contentions; however, 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Without evidence of a 
bilateral leg disability, there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
 
Thus, given the absence of a current bilateral leg 
disability, a medical opinion is not warranted.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c)(4) (2006); see Charles v. Principi, 16 Vet. App. 
370 (2002).  

In sum, the preponderance of the evidence is against the 
veteran's service connection claims for disabilities of the 
cervical spine, lumbar spine, and bilateral leg.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

IV.  Residuals of Right Eye Trauma and Headaches

During service, the veteran sustained a deep laceration to 
the lower eyelid of the right eye after being hit in the 
face.  He received 13 stitches and reported blurry vision, 
and floaters.  The veteran asserts that he is entitled to 
service connection for residuals of right eye trauma, and 
headaches, secondary to the right eye trauma.  

On review, the Board finds that entitlement to service 
connection for residuals of right eye is not warranted.  In 
this regard, there is no objective evidence that the veteran 
currently has a right eye disability as a result of in-
service injury.  During a July 2004 VA examination, the 
veteran complained of having floaters and poor vision in the 
right eye.  Significantly, however, the examiner essentially 
found no abnormality of the right eye.  There was no evidence 
of one spicules or retinal arterial attenuation to indicate 
retinitis pigmentosa.  Thus, while the Board finds the 
veteran's testimony and statements credible as to the 
occurrence of an  in-service injury to the right eye, there 
is no current eye pathology related to such injury.

Similarly, the Board finds that entitlement to service 
connection for headaches is not warranted.  In this regard, 
the objective and persuasive evidence reflects that the 
veteran's chronic headaches are not secondary to the in-
service right eye injury.  The Board acknowledges that during 
a July 2004 VA eye examination, the veteran was diagnosed 
with headaches, secondary to the eyelid laceration requiring 
stitches.  Significantly, however, the veteran was also 
examined by a VA neurologist on the same day in July 2004.  
The VA neurologist acknowledged the in-service right eye 
injury, but stated that there is no evidence to suggest that 
the veteran currently has chronic post-traumatic headaches 
related to the in-service injury.  The examiner explained 
that the veteran did not meet the criteria set forth by the 
International Headache Society for post-traumatic headaches.  
In particular, the examiner noted that the veteran does not 
have a history of significant head trauma and/or confirmatory 
signs to include diagnostic criteria such as 1). loss of 
consciousness; 2). post-traumatic amnesia lasting more than 
ten minutes, and 3). at least two of the following:  x-ray of 
skull neuro-imaging evoked potentials, and spinal fluid exam 
with relevant abnormalities.  The examiner noted that while 
the veteran's headaches subjectively arose within fourteen 
days after the brief apparent loss of consciousness and have 
continued greater than eight weeks after regaining 
consciousness, there is no documentation to support 
significant head trauma to lead to a diagnosis of post-
traumatic headaches.  Therefore, the July 2004 VA neurologist 
opined that the veteran is unlikely suffering from post-
traumatic headaches.  

The Board finds the July 2004 VA examination report to be 
persuasive as it was based on evaluation of the veteran, 
review of the records, and was performed for the purpose of 
determining the etiology of his headaches.  As the veteran's 
current headaches are not related to service, the Board finds 
that service connection must be denied.  

In sum, although the veteran relates any current disabilities 
of the cervical and lumbar spine, bilateral leg, right eye, 
and headaches to his period of military service, the Board 
notes that the veteran's opinions as to medical matters are 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for residuals of right eye 
trauma is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


